Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 09/25/2020
Claims 1-20 are presented for examination.

Claim Objections
Claims 1, 11 and 18 are objected to because of the following informalities:  the first instance of the acronym “AML/KYC” should be spelled completely.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “one or more authentication devices that …” “one or more digital signature modules that …” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, claim limitations “one or more authentication devices that …” “one or more digital signature modules that …” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claims 2-7, claims 2-7 do not cure the deficiency of claim 1 and are rejected under 35 USC § 112 for their dependency upon claim 1.
As to claims 5, 12 and 19, claims 5, 12 and 19 recite the limitation "the authentication information received by the one or more client devices" however in their corresponding independent claims 1, 8 and 15, one or more authentication devices receive authentication information from the one or more client devices. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0365350 Shvarts.
As to claims 1, 8 and 15, Shvarts teaches a system for digitally signing one or more articles using one or more digital wallets 5comprising: one or more portable storage devices storing one or more digital signatures for one or more users (paragraphs 35 and 105, users using communication devices which include portable devices that have storage; wherein the communication devices include a UFSC and CFMC each including an electronic signature component that includes a signature enabling the user to digitally sign); identification information for one or more users stored in one or more databases, wherein each of the databases store all or a subset of the identification information (paragraph 93, datastore storing user data, information relating to users associated with the financial services platform, information relating to cryptography or authentication [e.g., information relating to defined security, cryptographic, and/or authentication protocols], information to facilitate controlling operations associated with the financial services component); 10one or more authentication devices that receive authentication information from one or more client devices and validate the authentication information using the identification information stored in the one or more databases (paragraph 119, security component that utilizes identification and/or authentication procedures to identify and/or authenticate communication devices and associated users), wherein access to the one or more digital wallets is granted when the authentication information is validated (paragraph 162, the security component controls access to the digital wallet based on authentication credentials); and one or more digital signature modules that apply the one or more digital signatures to the one 15or more articles (paragraphs 160 and 162, electronic signature component to facilitate applying an electronic signature), wherein access to the one or more digital signature modules is granted when access to the one or more digital wallets has been granted and the one or more portable storage devices are validated (paragraph 162, wherein access to the wallet is granted and an electronic signature is applied once the received authentication credentials are verified; paragraph 120, wherein the identification information and/or authentication credentials include information to identify/authenticate the device and the user using a username or password or biometric data and a communication device identifier).
As to claims 5, 12 and 19, Shvarts teaches wherein the authentication information received by the one or more 30client devices is validated by one or more decentralized databases (FIGS. 1 and 3 and paragraphs 105, authentication by security component 318 of the UFSC of the Financial service providers’ communication devices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shvarts in view of US Publication 2020/0133921 to Lee et al. (hereinafter Lee).
As to claims 2, 9 and 16, Shvarts does not explicitly teach wherein a record of the application of the one or more digital signatures 20is stored on one or more public blockchains, and the one or more digital signatures and the one or more articles signed by the one or more digital signatures is stored on one or more private blockchains.
However, Lee teaches a record of the application of the one or more digital signatures 20is stored on one or more public blockchains, and the one or more digital signatures and the one or more articles signed by the one or more digital signatures is stored on one or more private blockchains (paragraphs 44-46 and 86, wherein the data is anchored between the public blockchain and the private blockchain and the data includes anchoring data that further includes signature information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Shvarts with the method of anchoring data between blockchains as taught by Lee in order to ensure the integrity and security of the data through the blockchains.
As to claims 3, 10 and 17, Lee teaches wherein the one or more digital signatures and the one or more articles signed by the one or more digital signatures are stored on one or more blockchains (paragraphs 44-46 and 86, wherein the data is anchored between the public blockchain and the private blockchain).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shvarts in view of US Publication 2020/0177579 to Allen.
As to claims 4, 11 and 18, Shvarts teaches the creation of one or more digital signatures. Shvarts does not explicitly teach wherein the creation requires a user to undergo an AML/KYC audit.
However, Allen teaches the creation requiring a user to undergo an AML/KYC audit (paragraph 62, KYC/AML analysis is performed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Shvarts with the method of performing an AML/KYC analysis as as taught by Allen in order to ensure the user creating the signature is authorized and compliant to generate the signature, thus increasing the overall security and integrity of the system.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shvarts in view of US Patent Number 10,462,112 to Makmel et al. (hereinafter Makmel).
As to claims 6, 13 and 20, Shvarts does not explicitly teach wherein a portion of the authentication information is stored in one or more databases and another portion of the authentication information is stored in one or more distinct 001-6210r2102 Docket: DUVON-9-0035Filing Date: September 25, 2020PATENT databases such that a plurality of distinct databases are required to validate the authentication information.
However, Makmel teaches a portion of the authentication information is stored in one or more databases and another portion of the authentication information is stored in one or more distinct 001-6210r2102 Docket: DUVON-9-0035Filing Date: September 25, 2020PATENT databases such that a plurality of distinct databases are required to validate the authentication information (Col 11, lines 10-39, splitting the authentication data and storing the split data across multiple storage resources).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Shvarts with the method of splitting the authentication data and storing it across multiple storage resources as taught by Makmel in order to increase the overall security of the stored data wherein if one piece of data is compromised, the complete authentication data cannot be determined.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shvarts in view of US Publication Number 2012/0084206 to Mehew et al. (hereinafter Mehew).
As to claims 7 and 14, Shvarts does not explicitly teach wherein the portable storage devices storing a digital signature of a user 5require user authentication in order to be validated.
However, Mehew teaches the portable storage devices storing a digital signature of a user 5require user authentication in order to be validated (paragraph 22, requiring the mobile device and its user to be authenticated or authorized before).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Shvarts with the method of requiring user authentication in order to be validated as taught by Mehew in order to enhance the overall security of the system by adding an extra layer of protection from an unauthorized user who may have acquired the device or gained control of the device without the owner knowing or authorizing said use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497